Citation Nr: 1009110	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-16 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army during World 
War II, from November 1942 to September 1945.  He died in 
October 2006.  The Appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Affairs (VA), which denied the Appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.  This matter was remanded by the Board in 
January 2009 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in October 2006.

2. Prior to his death, the Veteran had established service 
connection for posttraumatic stress disorder (PTSD), 
evaluated as 100 percent disabling.  

3. A death certificate dated in October 2006 lists the 
immediate cause of death as pulmonary arrest, cardiac arrest, 
and arteriosclerosis, with diabetes and congestive heart 
failure listed as significant contributing conditions.  

4. Medical opinion is in equipoise raising a doubt to be 
raised in favor of the Veteran's cardiovascular death having 
been caused, contributed to or lent assistance by his 
service-connected PTSD.

CONCLUSION OF LAW

With resolution of reasonable doubt, the cause of the 
Veteran's death was related to, contributed to, or otherwise 
lent assistance to by service-connected disability.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1310 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary. 

Service Connection For the Cause of the Veteran's Death

Under 38 U.S.C.A. § 1110, a Veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service. See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post- 
service year. 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the Veteran.  38 C.F.R. § 3.312(a) (2009).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the Veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2009).

Pertinent Factual Background and Analysis

It is the Appellant's contention that the Veteran died as the 
result of heart disease, which was caused or aggravated by 
his service-connected PTSD.  

The Veteran died on October [redacted], 2006.  The death certificate 
shows the cause of death as pulmonary arrest, cardiac arrest, 
and arteriosclerosis, with diabetes and congestive heart 
failure listed as significant contributing conditions.  

At the time of his death, the Veteran was service connected 
for PTSD, evaluated as 100 percent disabling, effective 
December 15, 1999.  

At the outset, the Board notes that the record contains 
conflicting medical opinions.  In this regard, the Board must 
weigh the probative value of medical opinions and in doing 
so, may favor one medical opinion over the other. Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

A detailed private medical statement is of record, dated in 
March 2008, from Dr. Rayos, the Veteran's primary 
cardiologist.  In this letter, Dr. Rayos outlined the 
Veteran's extensive history of heart disease dating back to 
1977, at which time he underwent aortic valve replacement and 
bypass surgery.  In 1994, the Veteran suffered a myocardial 
infarction, and in 1996, he underwent a redo bypass surgery 
due to the development of worsened atherosclerotic disease.  
Over this time period, Dr. Rayos stated that the Veteran's 
ejection fraction continued to decline and was severely 
reduced by 2005.  Shortly thereafter, in October 2006, the 
Veteran succumbed to his severe heart disease.  

Based on his treatment of the Veteran and review of the 
pertinent medical history, Dr. Rayos opined that there was 
"no question that his posttraumatic stress disorder 
increased and contributed to his risk of coronary heart 
disease."  In so finding, he explained that there were well 
established research studies, dating back to the early 1990s, 
which demonstrated that a relationship between posttraumatic 
stress disorder and heart disease existed.  Notably, Dr. 
Rayos stated that such findings consistently held true, even 
after considering other risk factors such as smoking, alcohol 
consumption, race, and education level.  

Dr. Rayos concluded that he was "strongly convinced that the 
[Veteran's] posttraumatic stress disorder significantly 
contributed to the severity of his cardiac problems, which 
eventually led to his death."  

The record likewise contains a January 2007 statement from 
Dr. Costello, a VA psychiatrist, in which she briefly, but 
unequivocally stated that it was at least as likely as not 
that the Veteran's PTSD symptoms contributed to his death.  

The Board notes that the above conclusions are further 
substantiated by a March 1999 private treatment record in 
which the Veteran's treating psychologist, Dr. Hoffman, 
Ph.D., stated that his [the Veteran's] cardiac condition was 
worsened by his service-connected PTSD.  Although this 
statement was offered prior to the Veteran's death, it 
nevertheless lends support to the Appellant's current claim 
that his heart disease was aggravated by his PTSD.  

As noted above, the record also contains a conflicting 
medical opinion.  Specifically, in July 2009, a VA examiner 
concluded that it was less likely than not that the Veteran's 
cause of death (cardiac arrest and congestive heart failure) 
was caused by, or the result of the service-connected PTSD.  
In so finding, he stated that there was "no question" that 
stress and anger (i.e., components of PTSD) played a role in 
coronary artery disease; however, such components were 
relatively minor as to compared to the major risk factors, 
such as age, tobacco, alcohol use, diabetes, hypertension, 
and family history.  Thus, based on the Veteran's age and his 
multiple coronary artery disease risk factors, the examiner 
concluded that PTSD played a very minor role in the 
progression of his heart disease.  

In assessing the Appellant's claim in this case, there are a 
number of collateral factors, but the primary issue is 
whether the Veteran's PTSD caused, contributed or in any way 
impacted the fundamental heart disease which killed him.  
Here, the Board finds that Dr. Rayos' March 2008 opinion is 
the most probative medical evidence of record since he was 
the Veteran's longtime treating cardiologist and had the 
greatest familiarity with the Veteran's medical conditions; 
moreover, he carefully considered the Veteran's medical 
history and the relevance of other contributing risk factors 
for heart disease when rendering his positive opinion.  
Again, to grant service connection, the evidence need not be 
unequivocal, and it is not required that there be a clear-cut 
consensus on the matter, but merely an equipoise of the 
evidence which raises a doubt to be resolved in favor of the 
claim. Therefore, in view of Dr. Rayos' opinion, and further 
considering the conclusions of Drs. Hoffman and Costello, the 
Board finds that it is at least as likely as not that the 
Veteran's service-connected PTSD contributed substantially to 
the cause of his death.  

In so finding, the undersigned is likewise mindful of the 
credible statements and contentions as offered by the 
Appellant, who argues that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  With resolution of all reasonable doubt 
in favor of the Appellant, service connection for the cause 
of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2009).



ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


